DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 25 July 2022 and the request for continued examination filed on 25 July 2022.
Claims 1-7 and 15-27 were amended. Claims 1-7 and 15-27 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4, 15, 18, 21, and 24 are objected to because of the following informalities:  
Claim 1 recites “determine a first aggregate response of the first treatment group based a sum of products” which appears to include a typographical error, and should likely recite “determine a first aggregate response of the first treatment group based on a sum of products.” Claims 4, 15, 18, 21, and 24 are similarly objected to. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “group segregator”, “treatment segregator”, “entropy optimizer”, “weight balancer”, “aggregate response determiner”, “campaign interface”, and “comparative advantage determiner” in claims 1-7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation.” Applicant does not identify support for the amendments, and after a review of the originally filed disclosure the specification does not appear to suggest or support the identified limitation. 
As such, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention at the time of filing. Thus the claim is rejected based on the written description requirement. Claims 15 and 21 are similarly rejected. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Regarding claims 1-7, claims limitations “group segregator”, “treatment segregator”, “entropy optimizer”, “weight balancer”, “aggregate response determiner”, “campaign interface”, and “comparative advantage determiner” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
MPEP 2181 states “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b).” MPEP 2181 further states “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”
The specification at [0060] describes these elements as implemented by a processor. However, the remainder of the specification does not provide an algorithm for performing the functions of “segregate a data structure into covariate groups, the data structure to include an index of sales associated with an advertisement campaign”, or “segregate the data structure into treatment groups, ones of the treatment groups to have respective allocations of computing resources”, or “determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups; determine a first summation associated with a first probability distribution, the first summation based on the first balancing factor, the first probability distribution associated with the covariate groups; determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation; and determine an entropy based on the first summation and the second summation, the entropy to reduce a bias associated with the covariate groups”, or “determine a first balanced weight for a first sale of the index of sales based on (a) the first balancing factor and (b) a first sampling weight of the first sale, the first sale associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first sale associated with a first response, the first treatment group to include an advertisement with first graphics”, or “determine a first aggregate response of the first treatment group based a sum of products of (1) a first set of balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights to include the first balanced weight, the first set of responses to include the first response”, or “perform a modification of computing resource allocation to the advertisement campaign to reduce computing resource waste, the modification to include change of allocation of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of computing resources to cause change of the first graphics to second graphics”, or the functions of the dependent claims associated with the identified means-plus-function limitations above. 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 21-27, claims limitations “means for group-segregating”, “means for treatment-segregating”, “means for bias reducing”, “means for balanced weight determining”, “means for aggregate response determining”, and “means for modifying computing resource allocation”, and “means for comparative advantage determining” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
One of ordinary skill in the art would not understand what structure will perform the recited function. The specification provides disclosures such as “ In the illustrated example of FIG. 2, the example group segregator 204 is a means for group-segregating or a group-segregating means” [0023]. Note that applicant does not state an equivalent to “the means for group-segregating is a group segregator.” Providing an example of the structure for the relevant means-for does not actually indicate what the means-for limitations are. As such, the disclosure does not clearly link the functions to a structure. Further, even if the exemplary “group segregator” and the similar disclosures were found to limit the corresponding means-for, these disclosures do not describe known structures. Instead, these disclosures amount to another layer of nonce words that do not define the structures that achieve the claimed functions. As such, they do not clearly link any structure to the claimed function, and the limitations are indefinite invocations of 112(f). 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15, which is representative of claims 1 and 21, recites in part, segregate a data structure into treatment groups and covariate groups, the data structure to include an index of sales associated with an advertisement campaign, ones of the treatment groups to have respective allocations of computing resources; determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups; determine a first summation associated with a first probability distribution, the first summation based on the first balancing factor, the first probability distribution associated with the covariate groups; determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation; determine an entropy based on the first summation and the second summation, the entropy to reduce a bias associated with the covariate groups; determine a first balanced weight for a first sale of the index of sales based on (a) the first balancing factor and (b) a first sampling weight of the first sale, the first sale associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first sale associated with a first response; determine a first aggregate response of the first treatment group based a sum of products of (1) a first set of balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights to include the first balanced weight, the first set of responses to include the first response, the first treatment group to include an advertisement with first graphics; and modify resource allocation to the advertisement campaign to reduce resource waste, the modification to include change of an allocation of resources to one or more of the treatment groups based on the first aggregate response, the modification of the resource allocation to cause change of the first graphics to second graphics. These limitations describe a concept of applying entropy balancing analysis to advertising efficacy data to determine whether the change an image associated with an advertising campaign. That concept plainly is an example of a marketing or advertising activity, and as such the claims are determined to set forth a method of organizing human activity. Thus the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate a recited abstract idea into a practical application. Claim 15 recites the additional element a computer readable storage medium which causes a processor to perform steps. Claims 1 and 21 recites the additional element an apparatus comprising generic functionality defined elements. These additional elements are recited at a high level of generality, and may be interpreted as including a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. As the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-7, 16-20, and 22-27 further narrow the abstract idea. Claim 2 also recites the additional element of a “network interface.” This limitation would be understood by one of ordinary skill in the art to be part of a computing device, which is an already considered additional element of the claim. As such, the recitation of this additional element does not change the prior analysis. The narrowed abstract idea is not integrated into a practical applications, and the additional elements continue to fail to amount to significantly more than the narrowed abstract idea. Dependent claims 3-7, 16-20, and 22-27 do not recite any further additional elements. The prior identified additional elements do not integrate the narrowed abstract ideas into a practical application, and the prior identified additional elements continue to fail to amount to significantly more than the narrowed abstract idea. Thus the dependent claims continue to be directed to an abstract idea without including additional elements that amount to significantly more than the abstract idea. Therefore the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hainmueller (Entropy Balancing for Causal Effects: A Multivariate Reweighting Method to Produce Balanced Samples in Observational Studies) in view of Kitts (US 2014/0100945 A1). 

Regarding Claim 1, 15, and 21: Hainmueller discloses:
segregate a data structure into covariate groups, the data structure to include an index of effect associated with a treatment: 

    PNG
    media_image1.png
    190
    565
    media_image1.png
    Greyscale

(Page 3)
determine a first balancing factor for a first covariate group of the covariate groups based on a geometric mean of a first subset of the treatment groups, the first subset associated with the covariate groups; determine a first summation associated with a first probability distribution, the first summation based on the first balancing factor, the first probability distribution associated with the covariate groups; determine a second summation associated with a second probability distribution, the second probability distribution based on the first summation; and determine an entropy based on the first summation and the second summation, the entropy to reduce a bias associated with the covariate groups; determine a first balanced weight for a first effect of the index of effects based on the first balancing factor and a first sampling weight of the first effect, the first effect associated with the first covariate group and a first treatment group of the first subset of the treatment groups, the first effect associated with a first response:

    PNG
    media_image2.png
    428
    576
    media_image2.png
    Greyscale

(Page 6)

    PNG
    media_image3.png
    245
    569
    media_image3.png
    Greyscale

(Page 7)
	Examiner’s note: One of ordinary skill in the art would understand the term H(w) to be an entropy. Also: Examiner’s note: Note that the BRI of “treatment group” includes both control groups and groups receiving intervention or “treatment”. This interpretation is consistent with the specification, which states “the data structure 300 includes sales associated with three treatment groups, namely the control group ("CONTROL"), the first treatment group 102A ("T1") and the second treatment group 102B ("T2") [0035]). Also: Examiner’s note: one of ordinary skill in the art would recognize the summation of equation 2 to be associated with the probability distribution of the control groups, and the summation of equation 3 to be associated with the probability distribution of the treatment groups. 
determine a first aggregate response to the first treatment group based on a sum of products of (1) a first set balanced weights associated with the first treatment group and (2) a first set of responses associated with the first treatment group, the first set of balanced weights to include the first balanced weight, the first set of balanced weights including the first balanced weight, the first set of responses to include the first response:

    PNG
    media_image4.png
    376
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    16
    252
    media_image5.png
    Greyscale

(Pages 3 and 4)
 	
    PNG
    media_image6.png
    129
    564
    media_image6.png
    Greyscale

	(Page 6)
Examiner’s Note: As indicated by the excerpt from Page 2, Yi is the outcome of the ith unit. 

Hainmueller does not appear to explicitly disclose an apparatus, or a non-transitory computer readable medium implementing the techniques disclosed. 
Kitts teaches an apparatus and a non-transitory computer readable medium ([0247-[0249]) for implementing a set of instructions. 
	Hainmueller provides a system of equations for balancing covariate group weight based on entropy maximization, upon which the claimed invention’s computer implementation of such can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of using computers to implement algorithms. One of ordinary skill in the art could have trivially applied the algorithm of Hainmueller with the computer of Kitts. Further, one of ordinary skill in the art would have recognized that the application of Hainmueller with the computer of Kitts would allow the computations of Hainmueller to be completed much quicker. As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts.

Hainmueller does not appear to disclose sales associated with an advertisement campaign, or treatment groups to have respective allocations of computing resources. 
Kitts teaches sales associated with an advertisement campaign and treatment groups to have respective allocations of computing resources (In one embodiment, an advertising (ad) campaign may be tracked in real-time using treatment groups and control groups to determine the effects of the advertising campaign. An experimental advertisement campaign (also referred to as a local ad campaign) may be introduced to a treatment group. The experimental advertisement campaign may run simultaneously with an existing advertising campaign (e.g., a national advertising campaign) in the treatment group. A control group, by contrast, may run only the existing advertising campaign. The demographics (e.g., the ages, nationalities, income levels, education levels, etc.) of the people in the treatment group and the people in the control group may be similar to each other (e.g., the variation in the demographics of the two groups may be within a certain threshold). In addition, the demographics of both the experimental region and the control region may be similar to the demographics of a larger region (e.g., a state, a country, etc.) to which the advertising campaign is applied. Alternatively, demographics between groups and/or regions may vary, but be applied to a model that accounts for such variations. See at least [0010]. Also: By measuring the change in sales or conversions that occur in the treatment groups when compared to the control groups, the effect of the experimental advertising campaign on sales within the treatment groups may be calculated. See at least [0011]). 
As demonstrated by Kitts, the prior art already knew of advertising campaign “treatments” evaluated based on subsequent sales data, upon which the claimed invention’s use of entropy maximization to balance covariate group weight can be seen as an improvement. However, Hainmueller demonstrates that the prior art already had techniques for balancing covariate group weight based on entropy maximization. One of ordinary skill could have easily applied the techniques of Hainmueller to the advertisement treatments of Kitts. One of ordinary skill in the art would have recognized that such an application of Hainmueller would have better allowed advertisers to better estimate the population average treatment effect of an advertisement campaign (Hainmueller, Page 6). As such, the application of Hainmueller would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts. 

Hainmueller does not appear to disclose performing a modification of computing resource allocation to the advertisement campaign to reduce computing resource waste, the modification to include change of an allocation of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of computing resource allocation to cause change of the first graphics to second graphics. 
Kitts teaches performing a modification of computing resource allocation to the advertisement campaign to reduce computing resource waste, the modification to include change of an allocation of computing resources based on response, the modification of computing resource allocation to cause change of the first graphics to second graphics (methods may automatically determine if the performance of an existing advertising campaign is below one or more performance goals and may adjust advertising media. See at least [0044]. Also: processing logic may adjust the media concentration (e.g., the amount of TV advertisements, also known as the advertising weight) in areas where the change in sales does not meet a threshold for statistical significance. See at least [0134]. Also: processing logic identifies an adjustment to the first advertisement campaign that will cause the one or more sales metrics to more closely meet the one or more sales goals. For example, if a sales goal is to have 100 sales of a product, and only 55 products have been sold, the processing logic may determine that the advertisement weight of the first advertisement campaign should be adjusted (e.g., the advertisement weight or concentration should be increased to generate more impressions which may result in more sales). At block 1720, processing logic performs the adjustment to optimize the first advertisement campaign (e.g., to cause the one or more sales metrics to change such that they are closer to the one or sales goals). See at least [0239]. Also: In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result.  See at least [0241]). 
Hainmueller and Kitts suggests using computer implemented entropy balancing to determine an effectiveness of an advertisement campaign treatment, upon which the claimed invention’s modification of a displayed graphic can be seen as an improvement. However, Kitts demonstrates that the prior art already knew of modifying advertisement campaign resources and in turn effecting displayed advertisements based on the effectiveness of an advertisement campaign. One of ordinary skill in the art could have trivially applied the techniques of Kitts to the combination of Hainmueller and Kitts. Further, one of ordinary skill in the art would have been extremely motivated to do so, because the purpose behind producing accurate advertisement effectiveness data is to better implement advertisement campaigns. As such, the application of Kitts, and the claimed invention, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Hainmueller and Kitts. 

Regarding Claim 2, 16, and 22: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Kitts teaches a network interface to retrieve the data structure from a results database, the results database associated with an advertisement provider, the advertisement provider associated with the advertisement campaign (At block 245, processing logic obtains sales results in the treatment groups and control groups. See at least [0122]. Also: The computer system 1900 may further include a network interface device 1908 which may communicate with a network 1920. See at least [0250]). The motivation to combine Hainmueller and Kitts is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 3, 17, and 23: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses determine a second balancing factor for a second covariate group of the covariate groups based on a geometric mean of a second subset of the treatment groups associated with the covariate groups; and determine a second balanced weight for a second sale of the index of sales based on (a) the second balancing factor and (b) a second sampling weight of the second sale, the second sale associated with the second covariate group and the first treatment group of the first subset of the treatment groups, the second sale associated with a second response, the first set of balanced weights to include the second balanced weight, the first set of responses to include the second response:

    PNG
    media_image4.png
    376
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    16
    252
    media_image5.png
    Greyscale

(Pages 3 and 4)
 	
    PNG
    media_image6.png
    129
    564
    media_image6.png
    Greyscale

	(Page 6)

Regarding Claim 4, 18, and 24 : Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses determine a third balanced weight for a third sale of the index of the sales based (1) the first balancing factor and (b) a third sampling weight of the third sale, the third sale associated with the first covariate group and a second treatment group of the first subset of treatment groups, the third sale associated with a third response; and determine a second aggregate response of the second treatment group based a sum of products of (1) a second set of balanced weights associated with the second treatment group and (2) a second set of responses associated with the second treatment group, the second set of balanced weights to include the third balanced weight, the second set of responses to include the first response: 

    PNG
    media_image4.png
    376
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    16
    252
    media_image5.png
    Greyscale

(Pages 3 and 4)
 	
    PNG
    media_image6.png
    129
    564
    media_image6.png
    Greyscale

	(Page 6)

Regarding Claim 5, 19, 25,  : Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses wherein the second treatment group is a control group, the control group associated with consumers who were not exposed to the treatment:

    PNG
    media_image1.png
    190
    565
    media_image1.png
    Greyscale

(Page 3)

Regarding Claim 6, 20, 26: Hainmueller in view of Kitts makes obvious the above limitations. As previously noted, Hainmueller discloses calculating an aggregate response. Additionally, Kitts teaches determine a first comparative advantage corresponding to the first treatment group based on a determination of a difference between the first response and the second response (In one embodiment, processing logic may test an adjustment to the first advertisement campaign by applying the adjustment to the second advertisement campaign. Processing logic may compare a new advertising result associated with the treatment group with the first advertising result and may apply the adjustment if the new advertising result is superior to or better than the first advertising result. In another embodiment, processing logic measures changes in a difference between the first advertising result and the second advertising result that occur without changes to the first advertisement campaign or the second advertisement campaign. See at least [0241]). The motivation to combine Hainmueller and Kitts is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7 and 27: Hainmueller in view of Kitts makes obvious the above limitations. Additionally, Hainmueller discloses wherein the entropy optimizer is to reduce the bias associated with the covariate groups by balancing all orders of interactions between the covariate groups 

    PNG
    media_image7.png
    65
    566
    media_image7.png
    Greyscale

(Page 6)

    PNG
    media_image8.png
    97
    573
    media_image8.png
    Greyscale

	(Page 7)

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-7 and 15-27: 
“[A]t least the claim element[] “a campaign interface to reduce computing resource waste based on a modification of computing resource allocation to the advertisement campaign, the modification to include change of an allocation of computing resources to one or more of the treatment groups based on the first aggregate response, the modification of computing resource allocation to cause change of the first graphics to second graphics” as set forth in claim 1, [is] not directed to an abstract idea because they do not recite a method of organizing human activity.”
Unlike the specification and the claims at issue in Quad City, the instant specification and claim 1 are not directed to an abstract idea. For instance, the instant specification teaches at least one computer technique to accomplish the claimed techniques. 
Claim 1 sets forth a specific implementation of the claimed elements. For example, the claim elements set forth above recite a specific implementation of allocating advertising campaign computing resources. 
Claim 1 recites a specialized apparatus that allocates advertising campaign resources. 
The office action fails to recognize many additional elements of the claims outside those they allege to be abstract ideas. For example, claim 1 recites: a treatment segregator to segregate the data structure… a campaign interface to reduce computing resource waste… . At least these recitations integrate the allege subtract idea into a practical application. 
Claim 1 is structure to implement a practical solution to the problem of “non-random treatment and control groups.” 
The instant specification teaches detailed techniques that “achieve bias and error reduction in a manner that conserves computation resources. The instant specification teaches detailed techniques to modify an allocation of computing resources. Additionally, the instant specification teaches detailed techniques to improve the efficiency of using a computer device by allowing resources of an advertising campaign to be more efficiently allocated. 
Examiner’s Response: Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Changing resource allocation for an advertisement campaign based on an aggregate response is unambiguously a marketing or advertising practice. Examiner finds applicant’s assertion to the contrary implausible. 
As neither the USPTO’s Guidance nor any apparent CAFC decision indicates that claims associated with a specification which “disclose a computer technique” are necessarily eligible, Applicant’s reliance on Quad City is unpersuasive.
The specificity in the claims is part of the abstract idea, rather than any additional element. Per MPEP 2106: “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation).” Applicant’s argument is contrary to such court decisions. 
Applicant’s inventions could only conceivably be construed to be a “specialized apparatus” in the sense that they describe a programmed generic computing device. But such an argument rendering the claims eligible is contrary to Alice and subsequent decisions.
Applicant identifies features that current and previously were identified as part of the abstract idea. As such, these features are not additional elements.  
Applicant’s argument contradicts decisions such as Intellectual Ventures I LLC, v. Capital One Financial where tailoring content in a computer environment was identified as an abstract idea, and claims involving such found to be ineligible. Applicant’s attempted reframing of the issue around “computing resources” rather than advertisement allocation is ineffective. 

Applicant’s Argument Regarding 103 Rejections of claims 1-7 and 15-27: The reweighting scheme of Hainmueller reproduced above is based on a single summation, which does not teach or suggest an entropy optimizer to determine a first summation associated with a first probability distribution, determine a second summation associated with a second probability distribution, and determine an entropy based on the first summation and the second summation.  
Examiner’s Response: Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Examiner notes that the summation of Hainmueller Equation 2 is based on at least the summation of Hainmueller Equation 3, and thus the entropy H(w) is based on a first summation and a second summation. As such, Applicant’s argument is unpersuasive. In the interest of compact prosecution, Examiner notes that if applicant wishes to amend the claims closer to the embodiment described in conjunction with applicant’s Equation 2, that while this equation is in some sense based on two summations, it would more precisely be referred to as a double summation. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 24 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-08-09